



COURT OF APPEAL FOR ONTARIO

CITATION: Andrade v. Andrade, 2016 ONCA 507

DATE: 20160624

DOCKET: C59214

Simmons, van Rensburg and Hourigan JJ.A.

BETWEEN

Manuela Estrela Andrade

Plaintiff (Respondent)

and

Henrique
    E. Andrade and
Leonardo Andrade,

Estate Trustee for
    Luisa Cabral Andrade

Defendants (
Appellant
)

Gavin MacKenzie and Patrick T. Summers, for the
    appellant

John J. Longo and Pamela Miehls, for the respondent

Heard: November 12, 2015

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated July 28, 2014, with reasons reported at
    2014 ONSC 4473, and from the costs endorsement, dated September 23, 2014, with
    reasons reported at 2014 ONSC 5525.

COSTS ENDORSEMENT

[1]

The issue of costs in the court below was
    reserved to this court for written submissions after the court allowed the
    appeal. The result of the appeal was that the appellant Estate (defendant in
    the original proceedings) was entirely successful in defending the respondents
    (plaintiffs) claim seeking a one-half interest in the subject property.

[2]

The Estate seeks partial indemnity costs in the
    court below of $169,508 inclusive of disbursements and taxes. This is
    substantially less than what was awarded by the trial judge for costs of the
    plaintiff ($237,396.09), however, that amount included substantial indemnity
    costs from the date of an offer to settle served by the plaintiff two weeks
    before trial.

[3]

The respondent raises a number of concerns about
    the Estates costs in the court below. We give effect to one of those concerns.
    In the course of the proceedings, the Estate was unsuccessful in two motions
    argued before Master Sproat, in respect of which costs were reserved. Having
    reviewed the reasons of the Master in the context of the litigation, the
    respondent (plaintiff) is entitled to partial indemnity costs for these
    motions, and the Estate is not entitled to costs that have been included in the
    bill of costs in relation to these motions. A reduction of $30,000 to the fees
    claimed is in order. In all other respects, the costs sought by the Estate in
    respect of the proceedings in the court below are fair and reasonable and
    properly supported by the details set out in the bill of costs.

[4]

Costs in the court below are therefore fixed at
    $134,478.68, inclusive of applicable taxes and disbursements, payable by the
    respondent (plaintiff) to the Estate. This is comprised of $110,413.50 in fees,
    HST of $14,353.75 and disbursements (including taxes) of $9,711.43.

Janet Simmons J.A.

K. van Rensburg J.A.

C.W. Hourigan J.A.


